Citation Nr: 1231588	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable evaluation for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claim of entitlement to an increased evaluation in excess of 30 percent for arthritis of the left knee, status post arthroplasty, in a decision dated July 8, 2009.  The Veteran appealed only that part of the Board's 2009 decision that denied a separate compensable evaluation for left knee instability to the United States Court of Appeals for Veterans Claims (Court).  The Court found that the Veteran's subjective complaints had not been adequately addressed, and set aside and remanded the Board's decision. 

This case was then remanded by the Board in December 2011 for additional development, to include asking the Veteran to identify and provide releases for any additional relevant medical treatment records and affording the Veteran an examination to determine the presence of any left knee instability.  A review of the record indicates that the Board's directives have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The medical evidence of record does not show any abnormal or pathological subluxation or instability of the Veteran's left knee. 



CONCLUSION OF LAW

The criteria for a separate compensable rating for recurrent subluxation or lateral instability of the left knee have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's letters, dated in July 2003, July 2005, May 2006, and May 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's May 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as her identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with multiple medical examinations to determine the current severity of her arthritis of the left knee, status post arthroplasty.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Here, the Veteran was afforded a VA joints examination in May 2003, at which time she reported that her knee would give out.  However, upon objective examination, her knee ligaments were normal.  Moreover, varus and valgus stress testing, anterior and posterior drawer testing, and Lachman testing was normal.  The McMurray circumduction test produced pain in the knee, but was without any meniscal subluxation.  

The Veteran was next afforded a VA joints examination in August 2005, at which time she explicitly denied any giving way or instability of the knee.  Upon objective examination, the examiner did not find any left knee instability.  The Veteran was again afforded a VA joints examination in September 2005, at which time she again denied any giving way or instability of the left knee.  The examiner again did not find any left knee instability upon objective physical examination.  

The Veteran was also afforded a VA joints examination in October 2006, at which time she described occasional instability of the left knee.  However, upon objective examination, the examiner found no evidence of ligamentous laxity to varus or valgus stress.  A September 2007 VA orthopedic surgery outpatient note indicated that the Veteran exhibited no apparent instability of the left knee upon physical examination.  

At a February 2008 VA joints examination, the Veteran ascribed decreased balance to her left knee symptomatology.  However, the knee was stable upon objective examination.  At a May 2008 VA joints examination, the Veteran complained of left knee instability and reported falling twice and being unable to get back up due to her left knee symptomatology.  However, upon objective examination, Lachman testing, drawer testing, and varus and valgus stress testing were all negative.  

In a VA orthopedic surgery outpatient note dated in September 2008, the VA physician indicated that the Veteran's left knee had an excellent range of motion with good stability; however, he continued that, "[t]here is very slight laxity in flexion."  

The Veteran was afforded her most recent VA examination in January 2012, at which time she indicated that her left knee felt slightly unstable.  In addition, the Veteran had fallen on both knees on her way to the examination.  Upon objective examination, the examiner found that she exhibited "very slight" laxity in flexion with an anterior drawer maneuver, but that this was "completely consistent with a normal postoperative cemented total knee arthroplasty that is cruciate retaining."  The examiner emphasized that there was "no pathological laxity of her knee whatsoever."  The examiner later reiterated that the Veteran's left knee laxity was "completely normal and expected following a total knee arthroplasty, and is not pathological in any degree."

As such, despite the Veteran's inconsistent allegations of left knee instability and laxity, the objective medical evidence of record does not demonstrate left knee laxity to the degree that a separate compensable evaluation is warranted.  To the contrary, laxity and instability were explicitly indicated not to be present on all examinations, with the exception of the September 2008 and the January 2012 examinations.  In those instances, slight laxity in flexion of the left knee was found to be present however, it was indicated to be "completely normal" and "not pathological in any degree."  The word "slight," as used by the medical professionals in this case, described a non-pathological condition that was completely within normal limits.  As noted above, the Rating Schedule is a guide in the evaluation of disabilities that are a related to military service.  38 U.S.C.A. § 1155.  However, in this case, the medical examiners found that the "very slight" laxity was "not pathological in any degree" and therefore, a separate compensable evaluation for left knee recurrent subluxation or lateral instability is not warranted.  

In this case, the Veteran's statements are competent evidence to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements that any laxity of her knee is the manifestation of a disease or pathology of the knee do not constitute competent evidence.  

In sum, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim and therefore, the benefit of the doubt rule is not applicable.  See 38 C.F.R. § 5107(b).  Accordingly, the claim of entitlement to a separate evaluation for the left knee is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate compensable evaluation for left knee instability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


